139 U.S. 222
11 S.Ct. 523
35 L.Ed. 147
BRITISH QUEEN MIN. CO. OF COLORADOv.BAKER SILVER MIN. CO.
March 16, 1891.

Jas. B. Reilly, for plaintiff in error.
E. T. Wells, R. T. McNeal, Wayne MacVeagh, and A. H. Wintersteen, for defendant in error.
FULLER, C. J.


1
This case was tried by the circuit court, without a jury, and under sections 649, 700, Rev. St., the finding must be 'either general or special.' It cannot be both. Here there was a general finding. The record contains a bill of exceptions, but no exceptions to the rulings of the court in the progress of the trial of the cause were thereby duly presented, and although after reciting the evidence it is therein stated that 'the court thereafter and during the said term made the following findings of fact and judgment thereon, 'which is followed by an opinion of the court assigning reasons for its conclusions, this cannot be treated as a special finding enabling us to determine whether the facts found support the judgment, nor can the general finding be disregarded. Dickinson v. Bank, 16 Wall. 250; Insurance Co. v. Folsom, 18 Wall. 237; Norris v. Jackson, 9 Wall. 125; Flanders v. Tweed, Id. 425; Insurance Co. v. Tweed, 7 Wall. 44; Miller v. Insurance Co., 12 Wall. 285; Insurance Co. v. Sea, 21 Wall. 158; Martinton v. Fairbanks, 112 U. S. 670, 5 Sup. Ct. Rep. 321; Raimond v. Terrebonne Parish, 132 U. S. 192, 10 Sup. Ct. Rep. 57; Glenn v. Fant, 134 U. S. 398, 10 Sup. Ct. Rep. 583; Lloyd v. McWilliams, 137 U. S. 576, ante, 173. The record raises no questions open to revision by us, and the judgment is affirmed.